Citation Nr: 1727374	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested a videoconference hearing in his March 2013 VA Form 9, submitted in response to the February 2013 Statement of the Case, which denied service connection for hypertension and erectile dysfunction.  He then checked he did not want a hearing in his December 2016 VA Form 9, submitted in response to the November 2016 Supplemental Statement of the Case.  Based upon the last communication from the Veteran, the request for a hearing is considered withdrawn.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An examination is warranted.  The AOJ has accepted service in Vietnam.  It must be determined whether his hypertension is related to Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an examination.  It should be determined whether there is any relationship between his hypertension and Agent Orange exposure.  In regard to the erectile dysfunction, there should be a clarifying opinion as to whether the diabetes mellitus aggravates the erectile dysfunction.

A complete rationale and reasoning for any opinion rendered must be provided.  

2.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




